Mr. Justice Carter delivered the opinion of the court: The relator contends that the answer is not sufficiently certain to be a good pleading in a proceeding of this kind; that the denials are too general. If this contention be well founded the objection should have been taken by special demurrer. The demurrer was general and admits only what is well pleaded. The answer, without ambiguity or evasion, responds to and denies the assertions of the petition, which in our judgment is sufficient, at least when raised by general demurrer. Merrill on Mandamus, sec. 274. It is first contended that section 3 of rule 10, set out in the statement, is unreasonable, unauthorized by the charter and contrary to public policy. The powers and obligations of the board of trade have been determined by this court in many cases. It is a mere voluntary organization, although incorporated under an act of the General Assembly. While it has rented out rooms as offices, from which it derives income, insufficient, however, for its expenses, and while an assessment is required each year and each membership has a considerable money value, yet this does not change the character of the association. The corporation is not bound to admit any person into membership nor is anyone obliged to join. “When the relator became a member of the board of trade he voluntarily submitted himself to the operation of all laws enacted for its government, and agreed to be bound by them so far as within the corporate authority. The by-law in question was not unreasonable, immoral, contrary to public policy nor in contravention of the laws of the land.” (Board, of Trade v. Nelson, 162 Ill. 431.) The relator contends that he was not given notice of his suspension. By the rule in question no notice was required,—it was self-executing. As a matter of fact he knew of this rule, as shown by his correspondence with the secretary of the board. Such a rule is no more contrary to law or sound public policy than are the provisions in the by-laws of mutual benefit associations which provide for a forfeiture on failure to pay dues within the time limited, and that the contract shall be self-executing and create the forfeiture. Lehman v. Clark, 174 Ill. 279. It is also contended that the rule in question does not require the payment of annual dues by a suspended member. It reads, in case “of the failure of any member to pay the annual assessment,” etc. The rule under which the relator was suspended provides, among other things, that “any member suspended from the privileges of the association shall not be allowed to trade or do any business upon the floor of the exchange in his own name, either through a broker or employee.” Another rule provides: “A suspended member may be re-instated by a majority vote of a quorum of the board of directors.” Another prohibits giving “the name of a suspended member” in a transaction on the board. It would serve no good purpose to quote at length the various rules of the board on this subject, but it is quite clear that a fair construction will require suspended members to pay. the dues assessed at the annual meeting, the same as members who are in good standing. Manifestly, the relator understood this to be the construction of this rule when he wrote his letter to secretary Stone, December 8, 1894. We have examined at considerable length the numerous authorities cited in relator’s brief but will not discuss them in detail. Suffice it to say that most, if not all, of these cases, when examined, will be found to turn upon facts entirely different from those here under consideration,—-sometimes the absence of charter power to enact such a rule,— or to turn upon the construction of rules entirely different from this in question. We do not think the rules and bylaws in this case infringe public policy or any rule of law, or are unreasonable, hence the courts will not interfere to control their enforcement. Under such circumstances, corporations and associations such as the board of trade “will be left to enforce their own rules and regulations in .the manner they have adopted for their own government and discipline.” (Green v. Board of Trade, 174 Ill. 585.) Notwithstanding the learned argument of counsel for relator in attempting to show to the contrary, we think a careful reading of the decisions of this court will show clearly our views on the questions involved. Board of Trade v. Nelson, supra; Green v. Board of Trade, supra; Ryan v. Cudahy, 157 Ill. 108; Baxter v. Board of Trade, 83 id. 146; Fisher v. Board of Trade, 80 id. 85; Pacaud v. Waite, 218 id. 138. The pleadings in this case set out facts from which it is clear that the courts are without authority to interfere. The judgment of the Appellate Court will accordingly be affiimed. Judgment affirmed.